Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 10, 13 and 14 are amended, claims 8 and 9 are canceled, claims 16-22 are added, and claims 1-7 and 10-22 are pending.

Pending claims 1-7 and 10-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Cook et al. (US 2009/0158622 A1), Bonk et al. (US 6,013,340), Yu (US 2016/0310803 A1) and Mori et al. (US 2016/0053172 A1) teaches a sole comprising a fluid-filed chamber {meets the claimed bladder} made from a light transmitting material such as thermoplastic urethane (TPU) having a gas transmission rate (GTR) of 15 or less for nitrogen for a wall thickness of 20 mils.  The combination of the prior arts teaches having a light source to project light outwardly through the chamber, wherein the light source can be mechano-luminescence materials such as aluminates as illuminating particles/powder in chamber of the sole, wherein when an external mechanical force is applied to the article chamber; the chamber is mechanically deformed to emit a first light.  However, Cook, Bonk, Yu and Mori either singly or as a combination do not teach or suggest the chamber further comprises a second luminescent material, wherein the first light emitted from the mechano-luminescent material is absorbed by the second luminescent material and the second luminescent material emits a second light that radiates out from the article; and wherein the first light has a first intensity, the second light has a second intensity, and the second intensity is at least 10% greater than the first intensity; or wherein the first light has a first duration, the second light has a second duration, and the second duration is at least 10% greater than the first duration as recited in current claims 1, 13 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
August 24, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785